Citation Nr: 0716089	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  04-32 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to August 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied entitlement to the 
benefit currently sought on appeal.



FINDING OF FACT

The veteran's hepatitis C has been medically related to his 
active duty service. 


CONCLUSION OF LAW

Hepatitis C was incurred in the veteran's active duty 
service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the agency of 
original jurisdiction (AOJ) has a duty to notify and assist 
the veteran under 38 U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159 (2006).  As will be discussed below, the 
Board finds that service connection for hepatitis C is 
warranted; therefore, a full discussion of whether VA met 
these duties is not needed.  It is important to note, 
however, that  although the record reflects that the AOJ has 
not provided notice with respect to the initial disability 
rating and effective date elements of the claim, those 
matters are not currently before the Board and the AOJ will 
have the opportunity to provide the required notice before 
its decision.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).
The veteran seeks service connection for hepatitis C.  He 
contends that the infectious hepatitis to which he was 
exposed in service just before his discharge, and of which he 
suffered himself just after, is the cause of his currently 
diagnosed hepatitis C.  

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2006); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The veteran separated from service in August 1975.  Service 
medical records do not include a separation examination; 
however, one month after discharge, in September 1975, the 
veteran was admitted to a VA Medical Center for one month.  
The discharge summary indicated a diagnosis of "hepatitis, 
infectious, acute."  The summary also indicated that 
"Australian antibody tests" taken at the outset of his 
admission were negative.  In November 1975, his family 
physician reported having seen the veteran six days after his 
discharge from the Army with severe jaundice, fever, and a 
tender liver.  He indicated that it was "a certainty that he 
had the disorder while still in service" as hepatitis did 
not develop in six days time. 

The veteran has testified credibly as to experiencing similar 
symptoms continually since his discharge.  Private treatment 
records in February 2003 confirm a positive diagnosis of 
hepatitis C.  The RO originally denied the veteran's claim, 
apparently on the assumption that the "acute infectious 
hepatitis" for which the veteran was hospitalized in 1975 
was hepatitis A, not C, and denied as there was no 
established relationship between the two.  See September 2003 
rating decision.  

In September 2006, the Board sought an expert opinion to 
clarify the types of hepatitis at issue, and to determine 
whether the veteran's acute infectious hepatitis in 1975 was 
the same as that diagnosed in 2003.  In October 2006, a 
gastroenterologist reviewed the veteran's claims file.  He 
explained that "acute infectious hepatitis" as written in 
1975 was not synonymous with hepatitis A as the RO indicated 
in its decision.  He also explained that the Australian 
Antigen test mentioned in the 1975 records was a test for 
hepatitis B alone.  Based on the hospitalization summary one 
month after separation, the specialist indicated that there 
was a 50 percent or more probability that the veteran had 
acute hepatitis C in September 1975.  He further indicated 
that acute hepatitis C takes 8 to 10 weeks to develop 
symptoms from the time of infection, which meant that for 
this veteran, his infection had to have been acquired in July 
1975, before he separated from service.  

This opinion is found to be credible, as it was rendered by a 
specialist in a related field of medicine and was based 
accurately on the specifics of the veteran's case.  The Board 
notes that it is the only competent medical opinion of record 
regarding the etiology of the veteran's currently diagnosed 
hepatitis C.  Absent evidence to the contrary, the Board is 
not in a position to further question this opinion.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Service 
connection for hepatitis C is warranted.


ORDER

Entitlement to service connection for hepatitis C is granted.


____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


